DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of the species of the naturally occurring material of hair in the reply filed on June 1, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The search and examination has been extended to include the species of the naturally occurring material of skin.
Claims 49-56 and the species of cotton and wool are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Status of Claims
Claims 38, 40, 41 and 44-59 are pending. Claims 49-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 38, 40, 41, 44-48 and 57-59 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is new, necessitated by amendment.
Claims 38, 40, 41, 44-48 and 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention has been amended to recite the limitation “wherein the solvent is water or a buffered aqueous solution without a chloride or bromide of lithium or magnesium”. The limitation is new matter because the specification does not provide a basis for water or a buffered aqueous solution without a chloride or bromide of magnesium and does not provide a basis for water or a buffered aqueous solution without a chloride of lithium.
The amended limitation is a negative limitation/exclusionary proviso. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP §2173.05(i).
The disclosures states the following:
“Preferably, the solvent provided in the method of the present invention is a van der Waals forces destabilising solvent, formic acid, an aqueous solution, preferably H2O or a buffered aqueous solution (e.g. Tris-buffered aqueous solution), or mixtures thereof. Most preferably, the van der Waals forces destabilising solvent is selected from the group consisting of Hexafluoroisopropanol (HFIP), Trichloroacidicacid (TCA), Trifluoroacidicacid (TFA) and Lithium bromide (LiBr). Water is most preferred due to its good availability and non-toxicity. In these solvents, the silk polypeptides are solved or suspended. The term "suspension" in the context of the present invention refers to a dispersion of solid particles in a liquid. If the particles are ~ 100 nm in diameter, the suspension is colloidal”. See page 33, lines 8-16.
The original claims, filed January 14, 2019, recited the following:
“11. The method of claims 1 to 10, wherein the solvent is a van der Waals forces destabilising solvent, formic acid, an aqueous solution, preferably H20, or mixtures thereof.  
12. The method of claims 11, wherein the van der Waals forces destabilising solvent is selected from the group consisting of Hexafluoroisopropanol (HFIP), Trichloroacidicacid (TCA), Trifluoroacidicacid (TFA) and Lithium bromide (LiBr).”.
Applicants assert support for the limitation is found in Examples XI, XIV, XV and XVI. See page 7 of 12 in the remarks filed June 27, 2022. The Examples do not disclose lithium chloride, magnesium chloride and magnesium bromide.
There only basis in the disclosure and priority documents is for lithium bromide. There is no basis in the disclosure or priority for a chloride of lithium, a chloride of magnesium and a bromide of magnesium. Because there is no basis for a chloride of lithium, a chloride of magnesium and a bromide of magnesium, the limitations cannot be excluded from the claims; thus, the limitations introduce new matter into the claims. Amending the claims to recite “wherein the solvent is water or a buffered aqueous solution without lithium bromide” would be fully support by the disclosure. Claims 40, 41 44-48 and 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate by dependency the new matter of claims 38.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendments is new, necessitated by amendment.
Claims 47 and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation “wherein the solvent is a van der Waals forces destabilizing solvent, formic acid, an aqueous solution, or mixture thereof”. Claim 38 limits the solvent to water or a buffered aqueous solution without a chloride or bromide of lithium or magnesium. Claim 47 depends from claim 38. For example, formic acid is outside the scope of water or a buffered aqueous solution without a chloride or bromide of lithium or magnesium. An aqueous solution is broader in scope of a buffered aqueous solution without a chloride or bromide of lithium or magnesium and thus, does not further limit the solvent. The specification and claims teach van der Waals forces destabilizing solvent is Hexafluoroisopropanol, Trichloriacidicacid, Trifluoroacidicacid and Lithium Bromide. See claim 48 that depends from claim 47 and page 33, lines 10-13 in the specification. The solvents are outside the scope of water and a buffered aqueous solution without a chloride or bromide of lithium or magnesium. Therefore, the claims are indefinite.  


Claim Rejections - 35 USC § 102
Response to Arguments: Applicant’s arguments, see pages 7-8 in the remarks, filed June 27, 2022 with respect to the rejection of claims 38, 41, 44-47, and 57 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ptock et al. have been fully considered and are persuasive.  The rejection of Claims 38, 41, 44-47, and 57 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ptock et al. WO 2007/060117 A3; translation obtained from the Australian Patent Office) has been withdrawn. 
Claim Rejections - 35 USC § 103
Response to Arguments: Applicant’s arguments, see pages 8-13 in the remarks, filed June 27, 2022 with respect to the rejection of claims 40, 58,and 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Ptock et al., the rejection of claims 47 and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Ptock et al. in view of Hoffkes et al., the rejection of claims 38, 41, 44-48 and 57 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffkes et al. in view of Scheibel et al. and the rejection of claim 40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffkes et al. in view of Scheibel et al. (WO 2006/008163 A2; published 2006) as applied to claim 38 above and further in view of Sinclair have been fully considered and are persuasive. The rejection of claims 40, 58 and 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ptock et al. WO 2007/060117 A3; translation obtained from the Australian Patent Office), the rejection of claims 47 and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ptock et al. WO 2007/060117 A3; translation obtained from the Australian Patent Office) in view of Hoffkes et al. (EP 00764444 A2; published 1983; of record), the rejection of claims 38, 41, 44-48 and 57 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffkes et al. (EP 00764444 A2; published 1983; of record) in view of Scheibel et al. (WO 2006/008163 A2; published 2006) and the rejection of claim 40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffkes et al. (EP 00764444 A2; published 1983; of record) in view of Scheibel et al. (WO 2006/008163 A2; published 2006) as applied to claim 38 above and further in view of Sinclair (“Healthy Hair: What is it?”, Journal of Investigative Dermatology Symposium Proceedings, 2007, pp. 2-5) have been withdrawn.
The rejection is new, necessitated by amendment.
Claims 38, 40, 41, 44, 45, 46, 47 and 57-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahnestock et al. (US 7,060,260 B2; 2006; of record) in view Scheibel et al. (WO 2006/008163 A2; published 2006; of record).
Regarding claims 36 and 57, Fahnestock et al. teach applying to skin or hair a skin care, hair care, or hair coloring composition and allowing formation of the water-soluble silk protein protective film on the hair or skin. See col. 6, lines 1-14. Fahnestock et al. teach the skin care, hair care and hair coloring compositions comprising a water soluble silk protein and/or silk protein peptides and providing hair and skin compositions comprising water soluble silk protein and water. See Examples 1-7. The compositions do not comprise a bromide or chloride of lithium or magnesium
The difference between the claimed invention and the teachings of Fahnestock et al. is Fahnestock et al. do not teach the silk protein is a silk polypeptide selected from the group consisting of (C)m, (C)mNRz, NRz(C)m, NRz(C)mNRz, and (C)m, (C)mNRz, NRz(C)m, or NRz(C)mNRz linked to an artificial tag to facilitate the purification of said polypeptide, a lipid, a dye, a conjugated metal or an activated carbon.
	Scheibel et al. teach recombinant silk proteins derived from the fibroin protein ADF-4. See page 11, 5th paragraph. Scheibel et al. teach recombinant proteins C16 and C32. See page 11, 5th paragraph. The amino acid sequence of C16 and C32 consists of 16 and 32 repeats, respectively of the amino acid sequence GSSAAAAAAAASGPGGYGPENQGPSGPGGYGPGGP (present SEQ ID NO: 21). See SEQ ID NO: 5; page 11, 5th paragraph. C16 is soluble. See Table 1. The C32 and C16 proteins are linked to a T7 tag. See Table 1. Scheibel et al. further teach the spider silk proteins of the invention may be added to cellulose, keratin and collagen products and therefore are directed to skin care and hair care products. See page 19, 4th paragraph. Scheibel et al. teach the recombinant silk proteins are useful in hair compositions to provide tensile and tear strength. See page 19, 4th paragraph.
At the time of the invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Fahnestock et al. and Scheibel et al. to arrive at the claimed invention. The artisan would have been motivated with a reasonable expectation of success to substitute the silk proteins C16 or C32 taught by Scheibel et al. in the haircare and skincare compositions of Fahnestock et al. and apply the compositions to the skin or hair to form a silk protective film and to provide tensile and tear strength to the hair.
Regarding claims 40 and 45, although Fahnestock et al. and Scheibel et al. do not expressly teach the hair (fiber) is human hair or animal hair, the claim would have been obvious to the artisan of ordinary skill in the art as the defining characteristic of mammals (i.e., humans and some animals) is hair (fiber). Thus, the artisan of ordinary skill in the art would have been motivated to apply the compositions to the hair of an animal or human, as the compositions are intended for use on hair.
Regarding claim 41, regards to the limitation “wherein the hair is hair for extensions, periwigs, hair pieces or toupees”, a recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, which in the present case the method of applying the composition to hair is capable of being applied to hair for extensions, periwigs, hair pieces and toupees, then it meets the claim. .
Regarding claim 44, Fahnestock et al. teach the compositions can be applied to the hair or skin by spraying to coat the hair or skin. See col. 33, lines 37-48.
Regarding claim 46, Fahnestock et al. teach an effective amount of the water soluble silk protein is about 0.001% to about 90% by weight of the compositions. See. Fahnestock et al. teach compositions comprising 0.001 wt%, 0.01 wt%, 1 wt%, 1.5 wt%, and 2% wt% silk protein. See. It would have been obvious to the artisan of ordinary skill to optimize the concentration of silk protein in order to achieve a particular amount protein effective for the application of hair or skin.
Regarding claim 47, Fahnestock et al. teach the compositions comprise water (an aqueous solution).
Regarding claims 58 and 59, Fahnestock et al. do not teach T7 tag. Scheibel et al. teach the peptides comprise a T7 peptide tag sequences to identify the silk proteins during the purification step. See page 31, 1st paragraph, Table 1.
Therefore, at the time the invention was made, the claims would have been prima facie obvious to the artisan of ordinary skill.
Summary
Claims 38, 40, 41, 44-48 and 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 47 and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 38, 40, 41, 44-47, and 57-59 are rejected under pre-AIA  35 U.S.C. 103. Claim 48 is indefinite and not rejected under prior art.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658